DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 6 of U.S. Patent No. 11,349,456. 
Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claims 1 and 14 is anticipated in the claim 1, 5 and 6 of U.S. Patent No. 11,349,456.

4.	Claims 1, 9-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 or 14 of U.S. Patent No. 11,349,456 in view of Ghosh et al. (10,036,773).
Regarding claims 1 and 14, Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claims 1 and 14 is anticipated in the claim 1 or 14 of U.S. Patent No. 11,349,456 except doesn’t explicitly disclose a gate of a third transistor coupled to the output node; and a gate of a sixth transistor coupled to the output node.
For supporting purpose, Ghosh discloses an example of a Schmitt trigger ring oscillator, which includes a gate of a third transistor coupled to the output node; and a gate of a sixth transistor coupled to the output node (please refer to Ghosh ‘s Fig.4 with Examiner’s notes in claim 1 below).
Thus, at the time of invention, it would have been obvious to recognize U.S. Patent No. 11,349,456 with the teaching of Ghosh to provide a gate of a third transistor coupled to the output node; and a gate of a sixth transistor coupled to the output node as a part of a Schmitt trigger of the ring oscillator.
Regarding claims 9-12, Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 9-12 are anticipated in the claims 1, 3, 5, 7 and 8, respectively of U.S. Patent No. 11,349,456.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghosh et al. (10,036,773) (hereinafter “Ghosh”).
Regarding claim 14, Ghosh discloses a device (Fig.4, please refer to the whole reference for detailed) comprising: a ring oscillator circuit (Schmitt trigger ring oscillator (STRO) 406 in Fig.4) that includes a set of stages (“ST” stages) that each include: an output node; a first transistor and a second transistor coupled in series between a voltage source node and the output node such that a first node is defined therebetween (please refer to the Ghosh ‘s Fig.4 with Examiner’s notes below); a third transistor coupled between the first node and a ground node that includes a gate coupled to the output node (please refer to the Ghosh ‘s Fig.4 with Examiner’s notes below); a fourth transistor and a fifth transistor coupled in series between the output node and a ground node such that a second node is defined therebetween (please refer to the Ghosh ‘s Fig.4 with Examiner’s notes below); and a sixth transistor coupled between the second node and the voltage source node that includes a gate coupled to the output node (please refer to the Ghosh ‘s Fig.4 with Examiner’s notes below).

    PNG
    media_image1.png
    759
    934
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (10,036,773) (hereinafter “Ghosh”) in view of Kim et al. (9,438,205) (“Kim”).
	Regarding claim 15, Ghosh is used to reject claim 14 above.
Ghosh discloses two type of ring oscillators, where the first one is a ring oscillator with a Schmitt trigger in each stage of the set of stages (406 in Fig.4) and the second one is a ring oscillator with an inverter in each stage of the set of stages (ring oscillator with inverters in Fig.1A). 
Ghosh doesn’t disclose each stage of the set of stages further includes: a first bias transistor coupled between the first transistor and the voltage source node; and a second bias transistor coupled between the fifth transistor and the ground node.
Kim discloses an example of a ring oscillator with an inverter in each stage of the set of stages (Fig.2 and 5) further includes: a first bias transistor (each of 101-1 to 101-5) coupled between an inverter (INV1 to INV5, respectively) and the voltage source node (VDD); and a second bias transistor (each of 102-1 to 102-5) coupled between the inverter and the ground node.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh with the teaching of Kim to provide each stage of the set of stages further includes: a first bias transistor coupled between the first transistor and the voltage source node; and a second bias transistor coupled between the fifth transistor and the ground node by using the Schmitt triggers in place of the inverters. The suggestion/motivation would have been to control current flow into the Schmitt trigger in each stage of the set of stages to minimize a frequency change as taught by Kim. 
Regarding claim 16, Ghosh in view of Kim is used to reject claims 14 and 15 above.
	Ghosh doesn’t disclose a bias circuit that includes a first bias output coupled to a gate of each first bias transistor of each stage of the set of stages and a second bias output coupled to a gate of each second bias transistor of each stage of the set of stages.
Kim discloses an example of a bias circuit (200B) that includes a first bias output (output from 220A to 101-1 to 101-5 in Fig.5) coupled to a gate of each first bias transistor (101-1 to 101-5, respectively) of each stage of the set of stages and a second bias output (output from 220A to 102-1 to 102-5 in Fig.5) coupled to a gate of each second bias transistor (102-1 to 102-5, respectively) of each stage of the set of stages.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh with the teaching of Kim to provide a bias circuit that includes a first bias output coupled to a gate of each first bias transistor of each stage of the set of stages and a second bias output coupled to a gate of each second bias transistor of each stage of the set of stages. The suggestion/motivation would have been to control current flow into the Schmitt trigger in each stage of the set of stages to minimize a frequency change as taught by Kim. 

10.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (10,036,773) (hereinafter “Ghosh”) in view of Kim et al. (9,438,205) (“Kim”) and Tedrow et al. (6,429,732) (“Tedrow”).
Regarding claim 17, Ghosh in view of Kim is used to reject claims 14-16 above.
	Ghosh doesn’t disclose the bias circuit further includes: a resistor coupled between the voltage source node and a third node; a seventh transistor coupled between the third node and the second bias output that includes a gate coupled to the first bias output; and an eighth transistor coupled between the second bias output and the ground node that includes a gate coupled to the second bias output.
	Tedrow discloses an example of a bias circuit (bias circuit 500 in Fig.5 and 6 for ring oscillator circuit shown in Fig.7) further includes: a resistor (520) coupled between the voltage source node (Vcc) and a third node (node between 520 and 502); a seventh transistor (502) coupled between the third node and the second bias output (512) that includes a gate coupled to the first bias output (510); and an eighth transistor (506) coupled between the second bias output (512) and the ground node (ground node) that includes a gate coupled to the second bias output.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh in view of Kim with the teaching of Tedrow to provide the bias circuit further includes: a resistor coupled between the voltage source node and a third node; a seventh transistor coupled between the third node and the second bias output that includes a gate coupled to the first bias output; and an eighth transistor coupled between the second bias output and the ground node that includes a gate coupled to the second bias output. The suggestion/motivation would have been to control the current using a bias circuit as taught by Tedrow. 
Regarding claim 18, Ghosh in view of Kim is used to reject claims 14-16 above.
	Ghosh doesn’t disclose the bias circuit further includes: a ninth transistor coupled between the voltage source node and the first bias output that includes a gate coupled the first bias output; and a tenth transistor coupled between the first bias output and the ground node that includes a gate coupled the second bias output.
Tedrow discloses an example of the bias circuit further includes: a ninth transistor (504 in Fig.5) coupled between the voltage source node (Vcc) and the first bias output (510) that includes a gate coupled the first bias output; and a tenth transistor (508) coupled between the first bias output and the ground node that includes a gate coupled the second bias output (512).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh in view of Kim with the teaching of Tedrow to provide the bias circuit further includes: a ninth transistor coupled between the voltage source node and the first bias output that includes a gate coupled the first bias output; and a tenth transistor coupled between the first bias output and the ground node that includes a gate coupled the second bias output. The suggestion/motivation would have been to control the current using a bias circuit as taught by Tedrow.

11.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (10,036,773) (hereinafter “Ghosh”) in view of Kim et al. (9,438,205) (“Kim”), Tedrow et al. (6,429,732) (“Tedrow”) and Nagaya et al. (6,600,361) (“Nagaya”).
Regarding claim 19, Ghosh in view of Kim is used to reject claims 14-16 above.
	Ghosh doesn’t disclose the bias circuit further includes a start-up circuit that includes: a capacitor coupled between the voltage source node and a fourth node; a ninth transistor coupled between the first bias output and the ground node that includes a gate coupled to the fourth node; and a tenth transistor coupled between the fourth node and the ground node that includes a gate coupled to the second bias output.
Tedrow discloses the bias circuit (500 in Fig.5 and 6) further includes a start-up circuit (600 in Fig.6) that includes a ninth transistor (604) coupled between the first bias output (PBIAS) and the ground node that includes a gate coupled to low voltage detector (602).
Nagaya discloses an example of a bias circuit (formed by T1-T4 and R1 in Fig.3 and 4) further includes a start-up circuit (401 in Fig.4) that includes: a capacitor (C2) coupled between the voltage source node (VDD) and a fourth node (N3); a ninth transistor (T7) coupled between the first bias output (1011) and the ground node (GND) that includes a gate coupled to the fourth node (N3); and a tenth transistor (T8) coupled between the fourth node (N3) and the ground node (GND) that includes a gate coupled to the second bias output (1021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh in view of Kim with the teaching of Tedrow and Nagaya to provide the bias circuit further includes a start-up circuit that includes: a capacitor coupled between the voltage source node and a fourth node; a ninth transistor coupled between the first bias output and the ground node that includes a gate coupled to the fourth node; and a tenth transistor coupled between the fourth node and the ground node that includes a gate coupled to the second bias output. The suggestion/motivation would have been to control the current using a bias circuit with a start-up circuit as taught by Tedrow.

12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (10,036,773) (hereinafter “Ghosh”) in view of Kim et al. (9,438,205) (“Kim”) and Dohi et al. (2003/0006823) (“Dohi”).
Regarding claim 20, Ghosh in view of Kim is used to reject claims 14 and 15 above.
	Ghosh doesn’t disclose a buffer coupled to the ring oscillator circuit that includes: a first buffer bias input coupled to a gate of each first bias transistor of each stage of the set of stages; a second buffer bias input coupled to a gate of each second bias transistor of each stage of the set of stages; a buffer input node coupled to the output node of a final stage of the set of stages of the ring oscillator circuit; and a buffer output node.
	Dohi discloses a buffer (516 in Fig.9) coupled to the ring oscillator circuit (515) that includes: a first buffer bias input (buffer bias input connected to QP82 and QP83) coupled to a gate of each first bias transistor of each stage of the set of stages (QPR1-QPRn); a second buffer bias input (buffer bias input connected to QN81 and QN82) coupled to a gate of each second bias transistor of each stage of the set of stages (QNR1-QNRn); a buffer input node (buffer input node of 516) coupled to the output node of a final stage (IVRn) of the set of stages of the ring oscillator circuit (515); and a buffer output node (output from 516).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh in view of Kim with the teaching of Dohi to provide a buffer coupled to the ring oscillator circuit that includes: a first buffer bias input coupled to a gate of each first bias transistor of each stage of the set of stages; a second buffer bias input coupled to a gate of each second bias transistor of each stage of the set of stages; a buffer input node coupled to the output node of a final stage of the set of stages of the ring oscillator circuit; and a buffer output node. The suggestion/motivation would have been to use a buffer circuit to provide a desired level of clock signal.

13.	Claims 1, 6, 7, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tedrow et al. (6,429,732) (“Tedrow”) in view of Kim et al. (9,438,205) (“Kim”) and Ghosh et al. (10,036,773) (hereinafter “Ghosh”).
	Regarding claim 1, Tedrow discloses a device (Fig.7, please refer to the whole reference for detailed) comprising: an oscillator (formed by 702, 704, 706, 708 and 710) that includes: a first bias input (PBIAS) configured to receive a first bias voltage; a second bias input (NBIAS) configured to receive a second bias voltage; and a set of stages (702, 704, 706, 708 and 710) coupled in series that each include: an input node; an output node; a first bias transistor (710) coupled between a voltage source node (Vcc) and a first node (node between 710 and 712) that includes a gate coupled to the first bias input (PBIAS); a second bias transistor (716) coupled between a second node (node between 714 and 716) and a ground node (ground node connected to 716) that includes a gate coupled to the second bias input (NBIAS).
Tedrow doesn’t disclose a first transistor and a second transistor coupled in series between the first node and the output node such that a third node is defined therebetween; a third transistor coupled between the third node and the ground node that includes a gate coupled to the output node; a fourth transistor and a fifth transistor coupled in series between the output node and the second node such that a fourth node is defined therebetween; and a sixth transistor coupled between the fourth node and the voltage source node that includes a gate coupled to the output node.
	Kim discloses a ring oscillator with an inverter in each stage of the set of stages (Fig.2 and 5), similar to Tedrow’s Fig.7. 
Ghosh discloses two type of ring oscillators, where the first one is a ring oscillator with an inverter in each stage of the set of stages (ring oscillator with inverters in Fig.1A) and the second one is a ring oscillator with a Schmitt trigger in each stage of the set of stages (406 in Fig.4); wherein the ring oscillator with a Schmitt trigger in each stage of the set of stages (please refer to the Ghosh ‘s Fig.4 with Examiner’s notes below) comprises a first transistor and a second transistor coupled in series between the first node (please refer to Ghosh ‘s Fig.4 with Examiner’s notes below, assume “voltage source node” as being the first node) and the output node such that a third node is defined therebetween; a third transistor coupled between the third node and the ground node that includes a gate coupled to the output node (please refer to Ghosh ‘s Fig.4 with Examiner’s notes below); a fourth transistor and a fifth transistor coupled in series between the output node and the second node (please refer to Ghosh ‘s Fig.4 with Examiner’s notes below, assume the second node being the node between fifth transistor and ground node) such that a fourth node is defined therebetween; and a sixth transistor coupled between the fourth node and the voltage source node that includes a gate coupled to the output node (please refer to Ghosh ‘s Fig.4 with Examiner’s notes below).

    PNG
    media_image1.png
    759
    934
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tedrow with the teaching of Kim to recognize the ring oscillator with inverters and with the teaching of Ghosh to use a ring oscillator with Schmitt triggers instead of inverters. The suggestion/motivation would have been to use either ring oscillator with inverters or Schmitt triggers as supported by Ghosh’s Fig.1A and 4. 
Regarding claim 6, Tedrow in view of Kim and Ghosh is used to reject claim 1 above.
Tedrow discloses a bias circuit (500 in Fig.5 and 6) that includes: a first bias output (PBIAS 510 in Fig.5 and 7) coupled to the first bias input of the oscillator (Fig.7); a second bias output (NBIAS 512 in Fig.5 and 7) coupled to the second bias input of the oscillator; a resistor (520) coupled between the voltage source node (Vcc) and a fifth node (node between 520 and 502); a seventh transistor (502) coupled between the fifth node and the second bias output (NBIAS) that includes a gate coupled to the first bias output (PBIAS); and an eighth transistor (506) coupled between the second bias output and the ground node that includes a gate coupled to the second bias output (Fig.5).
Regarding claim 7, Tedrow in view of Kim and Ghosh is used to reject claims 1 and 6 above.
Tedrow discloses the bias circuit (500 in Fig.5) further includes: a ninth transistor (504) coupled between the voltage source node (Vcc) and the first bias output (PBIAS) that includes a gate coupled the first bias output; and a tenth transistor (508) coupled between the first bias output (PBIAS) and the ground node that includes a gate coupled the second bias output (NBAIS).
Regarding claim 10, Tedrow in view of Kim and Ghosh is used to reject claims 1 and 6 above.
Tedrow discloses the set of stages is coupled in series in a ring (702, 704, 706, 708 and 710 in Fig.7), as similar to Kim’s ring oscillator and Ghosh’s two different type of ring oscillator.
Regarding claim 12, Tedrow in view of Kim and Ghosh is used to reject claim 1 above.
Tedrow doesn’t disclose a channel width of the sixth transistor is at least 1.3 times a channel width of the fourth transistor.
Ghosh discloses the sixth transistor and the fourth transistor as explained in claim 1 above. 
As would have been recognized by one of ordinary skill in the art, setting parameters such as channel width of the transistor is done merely as a design choice and in order to optimize the operation of the oscillator. (Please note MPEP 2144.05: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Tedrow in view of Kim with the teaching of Ghosh to set a channel width of the sixth transistor is at least 1.3 times a channel width of the fourth transistor in such a way that provides optimal oscillator operation and the desired oscillator frequency. 
Regarding claim 13, Tedrow in view of Kim and Ghosh is used to reject claims 1 and 12 above.
Tedrow doesn’t disclose the channel width of the sixth transistor is about 3 times the channel width of the fourth transistor.
Ghosh discloses the sixth transistor and the fourth transistor as explained in claim 1 above. 
As would have been recognized by one of ordinary skill in the art, setting parameters such as channel width of the transistor is done merely as a design choice and in order to optimize the operation of the oscillator. (Please note MPEP 2144.05: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Tedrow in view of Kim with the teaching of Ghosh to set the channel width of the sixth transistor is about 3 times the channel width of the fourth transistor in such a way that provides optimal oscillator operation and the desired oscillator frequency. 

14.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tedrow et al. (6,429,732) (“Tedrow”) in view of Kim et al. (9,438,205) (“Kim”), Ghosh et al. (10,036,773) (hereinafter “Ghosh”) and Dohi et al. (2003/0006823) (“Dohi”).
	Regarding claim 2, Tedrow in view of Kim and Ghosh is used to reject claim 1 above.
	Tedrow doesn’t disclose a buffer coupled to the oscillator that includes: a first buffer bias input coupled to the first bias input of the oscillator; a second buffer bias input coupled to the second bias input of the oscillator; a buffer input node coupled to the output node of a final stage of the set of stages of the oscillator; and a buffer output node.
	Dohi discloses a buffer (516 in Fig.9) coupled to the oscillator (515) that includes: a first buffer bias input (buffer bias input connected to QP82 and QP83) coupled to the first bias input (bias input connected to QP82 and QP83) of the oscillator; a second buffer bias input (buffer bias input connected to QN81 and QN82) coupled to the second bias input (bias input connected to QN81 and QN82) of the oscillator; a buffer input node (buffer input node of 516) coupled to the output node of a final stage (IVRn) of the set of stages of the oscillator (515); and a buffer output node (output from 516).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tedrow in view of Kim and Ghosh with the teaching of Dohi to provide a buffer coupled to the oscillator that includes: a first buffer bias input coupled to the first bias input of the oscillator; a second buffer bias input coupled to the second bias input of the oscillator; a buffer input node coupled to the output node of a final stage of the set of stages of the oscillator; and a buffer output node. The suggestion/motivation would have been to use a buffer circuit to provide a desired level of clock signal.
Regarding claim 11, Tedrow in view of Kim and Ghosh is used to reject claims 1 and 6 above.
Tedrow doesn’t disclose each stage of the set of stages includes a load capacitance between the output node and the ground node.
Ghosh discloses each stage of the set of stages includes a load capacitance (column 5, line 24-29).
Dohi discloses each stage of the set of stages (515 in Fig.9) includes a load capacitance (CR1-CRn, respectively) between the output node and the ground node.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tedrow in view of Kim with the teaching of Ghosh and Dohi to provide each stage of the set of stages includes a load capacitance between the output node and the ground node. The suggestion/motivation would have been to use load capacitance to adjust frequency as taught by Ghosh and Dohi. 

15.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tedrow et al. (6,429,732) (“Tedrow”) in view of Kim et al. (9,438,205) (“Kim”) and Ghosh et al. (10,036,773) (hereinafter “Ghosh”) and Nagaya et al. (6,600,361) (“Nagaya”).
Regarding claim 8, Tedrow in view of Kim and Ghosh is used to reject claims 1 and 6 above.
	Ghosh doesn’t disclose the bias circuit further includes a start-up circuit that includes: a capacitor coupled between the voltage source node and a seventh node; a ninth transistor coupled between the first bias output and the ground node that includes a gate coupled to the seventh node; and a tenth transistor coupled between the seventh node and the ground node that includes a gate coupled to the second bias output.
Tedrow discloses the bias circuit (500 in Fig.5 and 6) further includes a start-up circuit (600 in Fig.6) that includes a ninth transistor (604) coupled between the first bias output (PBIAS) and the ground node that includes a gate coupled to low voltage detector (602).
Nagaya discloses an example of a bias circuit (formed by T1-T4 and R1 in Fig.3 and 4) further includes a start-up circuit (401 in Fig.4) that includes: a capacitor (C2) coupled between the voltage source node (VDD) and a seventh node (N3); a ninth transistor (T7) coupled between the first bias output (1011) and the ground node (GND) that includes a gate coupled to the seventh node (N3); and a tenth transistor (T8) coupled between the seventh node (N3) and the ground node (GND) that includes a gate coupled to the second bias output (1021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tedrow in view of Kim and Ghosh with the teaching of Tedrow and Nagaya to provide the bias circuit further includes a start-up circuit that includes: a capacitor coupled between the voltage source node and a seventh node; a ninth transistor coupled between the first bias output and the ground node that includes a gate coupled to the seventh node; and a tenth transistor coupled between the seventh node and the ground node that includes a gate coupled to the second bias output. The suggestion/motivation would have been to control the current using a bias circuit with a start-up circuit.

16.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tedrow et al. (6,429,732) (“Tedrow”) in view of Kim et al. (9,438,205) (“Kim”) and Ghosh et al. (10,036,773) (hereinafter “Ghosh”) and Lee (2003/0179183).
Regarding claim 9, Tedrow in view of Kim and Ghosh is used to reject claim 1 above.
	Ghosh doesn’t disclose processing logic configured to control a sensor; and a wakeup timer coupled to the processing logic, wherein the wakeup timer includes the oscillator.
Lee discloses processing logic (72’ in Fig.1) configured to control a sensor (50’); and a wakeup timer (formed by 60 and 72’) coupled to the processing logic, wherein the wakeup timer includes the oscillator (60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tedrow in view of Kim and Ghosh with the teaching of Lee to provide processing logic coupled to control a sensor, wherein a wakeup timer is coupled to the processing logic, and the wakeup timer includes the oscillator. The suggestion/motivation would have been to provide a wakeup timer as taught by Lee.

Allowable Subject Matter
17.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849